NATHAN W. DRAGE, P.C. A Professional Corporation ATTORNEY AT LAW Licensed in Utah and California 4766 Holladay Blvd. Holladay, Utah 84117 Telephone (801)273-9300Fax (801)273-9314 November 3, 2008 VIA Fax 703-813-6963 United States Securities and Exchange Commission Attn: Karl Hiller 450 Fifth Street, N.W. Washington, DC20549-0405 Re: Matrix Energy Services Corporation Form 10-KSB for the fiscal year ended September 30, 2007 filed January 15, 2008 Form 10-QSB for the quarter ended December 31, 2007 filed February 19, 2008 File No. 0-09419 Dear Mr.
